Siebecker, J.
Mr. Beckman’s possession and occupancy of the addition to the main building on the premises in question, abutting on Mineral street, must be held to cover the addition, with the roof thereon. It appears that the relationship of landlord and tenant existed between him and defendants, as executors of said estate, by virtue of the written lease and his occupancy of said addition, at and prior to the time of the accident. His possession of this addition as such lessee *228gave him the control of the roof as well as the interior. As a result of the tenant’s possession and occupancy, he stands in place of the landlord in the management and control of the premises. If legal responsibility is to attach under the facts and circumstances as presented by the record in this case, it would devolve upon the tenant to exercise the reasonable care required to protect travelers on the abutting street from dangers incident to snow and ice accumulating and falling from the roof. Leonard v. Storer, 115 Mass. 86; Boston v. Gray, 144 Mass. 53, 10 N. E. 509; Lee v. McLaughlin, 86 Me. 410, 30 Atl. 65; Wood, Nuisances, § 116; Shearman & Redfield, Negl. § 713. The proof in the record warrants no inference other than that the snow and ice which plaintiff claims fell upon him came from the portion of the structures on the premises which was at the time in the occupancy and control of the tenant. The nonsuit was properly granted.
By the Court. — Judgment affirmed.